2022 IL App (5th) 180383-U
             NOTICE
                                                                                         NOTICE
 Decision filed 01/12/22. The
                                                                              This order was filed under
 text of this decision may be               NO. 5-18-0383
                                                                              Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                              not precedent except in the
 the filing of a Petition for                  IN THE                         limited circumstances allowed
 Rehearing or the disposition of
                                                                              under Rule 23(e)(1).
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     St. Clair County.
                                                )
v.                                              )     No. 92-CF-543
                                                )
KENNETH BOWNES,                                 )     Honorable
                                                )     Stephen P. McGlynn,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

         JUSTICE BARBERIS delivered the judgment of the court.
         Justices Welch and Wharton concurred in the judgment.

                                             ORDER

¶1       Held: Where the defendant failed to satisfy the prejudice element of the cause-and-
               prejudice test, the circuit court did not err in denying him leave to file a
               successive postconviction petition, and where no argument to the contrary would
               have merit, appointed appellate counsel is granted leave to withdraw, and the
               judgment of the circuit court is affirmed.

¶2       The defendant, Kenneth Bownes, was found guilty of two counts of first degree murder,

for which he is serving natural life imprisonment. He appeals from the circuit court’s denial of his

motion for leave to file his third petiton for postconviction relief. The defendant’s court-appointed

attorney in this appeal, the Office of the State Appellate Defender (OSAD), has concluded that this

appeal lacks merit and, on that basis, has filed a motion for leave to withdraw as counsel (see

Pennsylvania v. Finley, 481 U.S. 551 (1987)), along with a memorandum of law in support of the

motion. The defendant has filed an objection to the Finley motion. This court has examined
                                                  1
OSAD’s Finley motion and memorandum, the defendant’s objection, as well as the entire record

on appeal and this court’s orders in the previous appeals in this case, and has determined that this

appeal does indeed lack merit. Accordingly, OSAD’s Finley motion must be granted, and the

judgment of the circuit court must be affirmed.

¶3                                     BACKGROUND

¶4                 Trial, First Postconviction Proceeding, and Direct Appeal

¶5     In January 1994, the defendant was brought to trial by jury on two counts of first degree

murder in the shooting deaths of Troy Haynes and Derrick Butler. Just prior to voir dire, the circuit

court granted a motion in limine that the State had filed. The court clarified that the in limine order

prohibited the defendant from questioning Lee Molton, and other accomplices in the Haynes-

Butler murders, about the specific lengths of the sentences that they faced, or that they had

negotiated or hoped to receive. The purpose of this in limine order, the court said, was to prevent

the jury from hearing information that could possibly alert them to the possible sentences that the

defendant faced if found guilty.

¶6     At the defendant’s trial, Darren Phelps and Ronald Tolliver testified that on February 25,

1992, they were socializing at David Hopkins’s house on Gaty Avenue in East St. Louis, Illinois,

along with a few others including Troy Haynes and Derrick Butler. Hopkins’s house consisted of

a main floor and the basement, with a spiral staircase connecting the two levels. Sometime after

10 p.m., two men—the defendant and a man wearing a mask—invaded the house. Phelps testified

that he saw the masked man shoot Derrick Butler, twice. Phelps and Tolliver both testified that

they saw the defendant, who was not wearing a mask, shoot at Tolliver, but miss. By the time the

defendant and the masked man departed from the house, which was no more than several minutes

after they had forced their way in, Haynes and Butler appeared to be dead. Haynes’s body was


                                                  2
lying not far from the front door to the house, and Butler’s body was lying a couple of feet from

the stairway leading to the basement.

¶7     Two women, Nicole Henry and Bernadette Steinback, testified that they heard the

defendant, Mario Johnson, and Lee Molton discuss plans to commit a robbery at David Hopkins’s

house on Gaty Avenue. Henry and Steinback further testified that on February 25, 1992, they were

in a car with the defendant, Johnson, and Molton as Molton drove them all to Hopkins’s house.

Molton parked near the house. Steinback testified that as the three men got out of the car, Molton

handed the defendant a 9-millimeter handgun. Henry and Steinback saw that Molton and Johnson

were wearing masks, but the defendant was not wearing a mask. The two women remained in the

car as the three men—the defendant, Johson, and Molton—walked toward the house. A short time

later, Henry and Steinback heard gunshots inside the house. Minutes later, they observed the

defendant, Johnson, and Molton return to the car.

¶8     Lee Molton testified that he drove the defendant and Mario Johnson to David Hopkins’s

house on Gaty Avenue, where they had planned to commit a robbery. Nicole Henry and Bernadette

Steinback were in the car with them. Molton was armed with a 9-millimeter handgun, and Johnson

was armed with “a Tech 9 or something.” Henry and Steinback remained in the car as Molton, the

defendant, and Johnson got out. Upon exiting the car, Molton handed his 9-millimeter handgun

to the defendant. As Molton described the events, he largely stayed on the front porch as the

defendant and Johnson forcibly entered the house. During the time that the defendant and Johnson

were inside the house, Molton heard gunshots.

¶9     Molton had been arrested for the killings on Gaty Avenue. Molton testified at the

defendant’s trial pursuant to an agreement with the State, under which he would cooperate with

law enforcement in their investigation of the Gaty Avenue killings, and would testify fully and


                                                3
truthfully against any codefendants in those killings, but there was no agreement as to the

disposition of the murder charges against Molton. It was Molton’s hope and expectation that his

cooperation would be looked upon favorably at his own sentencing, Molton testifed.

¶ 10   At trial’s end, the jury returned a verdict finding the defendant guilty on both counts of first

degree murder. Subsequently, the circuit court sentenced him to natural life imprisonment. No

notice of appeal was filed.

¶ 11   In January 1997, the defendant filed his first pro se petition for postconviction relief. It

presented three claims. In one claim, the defendant alleged that he had been deprived of a direct

appeal when trial counsel failed to file a notice of appeal, even though the defendant had asked

him to file one and counsel had said that he would. The two other claims related to the motion

in limine discussed above. The defendant asserted that the in limine order precluded the jury from

hearing information necessary to assess the credibility of the State’s witnesses. (The pro se

petition did not specify any State’s witnesses who was unfairly shielded by the in limine order, and

it did not specify any credibility-related information that the in limine order had precluded the jury

from hearing.) The circuit court ordered the petition docketed for further consideration and

appointed postconviction counsel for the defendant.

¶ 12   In December 1997, appointed postconviction counsel, on behalf of the defendant, filed an

amended petiton for postconviction relief. The amended postconviction petition repeated the claim

that the defendant had been wrongly deprived of a direct appeal, due to trial counsel’s inaction.

The amended petition also alleged, inter alia, that the trial court “committed judicial misconduct

by knowingly and intentionally allowing State’s witness Lee Moulton [sic] [to] take the witness

stand and commit perjury and further allowed the perjured testimony [to] go uncorrected by either

the State or defense.” (No information on the nature of Molton’s alleged perjury was provided in


                                                  4
the amended petition.) Curiously, the amended petition did not include a prayer for relief. Instead,

the amended petition’s initial paragraph requested that the judgment be vacated or the sentence

reduced.

¶ 13   In May 1998, the court held an evidentiary hearing on the amended postconviction petition.

The defendant testified, inter alia, that after he was sentenced, he asked trial counsel to file an

appeal, and trial counsel said that he would do so. The State called trial counsel to testify. On

cross-examination, trial counsel testified that he was the attorney of record throughout the trial and

sentencing, that he never had withdrawn as the attorney of record, and that he had told the

defendant’s family that he would not file a notice of appeal without additional payment. The

circuit court took the matter under advisement, giving the parties time to file their closing

arguments. For his closing argument, appointed postconviction counsel filed a “memorandum in

support of amended petition for post-conviction relief,” which included a prayer for relief asking

that the defendant be granted leave to file a late notice of appeal.

¶ 14   In June 1998, the circuit court, in a short handwritten order, granted the amended

postconviction petition, and granted the defendant 30 days in which to file a late notice of appeal

from the judgment of conviction. (The court thus gave the defendant the relief requested in the

memorandum that served as his closing argument.) The defendant filed the late notice of appeal.

OSAD was appointed to represent him on direct appeal.

¶ 15   In the direct appeal, the defendant argued only that he was deprived of a fair trial when the

trial court failed to clarify the jury’s inquiry concerning interpretations of law and that, by failing

to pursue a clarification, defendant’s trial counsel rendered ineffective assistance of counsel. In a

summary order, this court rejected the defendant’s argument, and affirmed the judgment of




                                                  5
conviction. People v. Bownes, No. 5-98-0423 (1999) (unpublished summary order under Illinois

Supreme Court Rule 23(c)).

¶ 16                      Second Postconviction Proceeding, and Appeal

¶ 17   In August 2000, the defendant filed a pro se motion for leave to file a second petition for

postconviction relief. The motion for leave stated that the circuit court, during the proceeding on

the defendant’s first petition for postconviction relief, had reached the merits of only one claim—

the claim that the defendant had been deprived of a direct appeal when trial counsel failed to file

a notice of appeal—but had not reached the merits of the first petition’s other two claims, resulting

in a fundamental miscarriage of justice. The motion for leave was accompanied by the proposed

second petition for postconviction relief. The proposed petition claimed that (1) the State’s pretrial

motion in limine (discussed herein, supra) prohibited the defendant from questioning the State’s

accomplice witnesses about the specific lengths of sentences that they faced, and thus served to

withhold from the jury information favorable to the defendant; (2) the trial prosecutor did not

correct Lee Molton’s “perjured testimony” that he was not selling drugs during the two years that

he was out on bond in this case; (3) the State had “an undisclosed plea agreement” with Molton,

under which he was able to continue to sell drugs while out on bond for the Haynes-Butler murders,

but the State did not disclose the agreement; and (4) the State “deprived [the defendant] of

impeachment evidence (prior feony conviction)” by failing to make sure that Molton was

sentenced for his part in the Haynes-Butler murders before he testified at the defendant’s January

1994 trial. The defendant requested the appointment of an attorney and an evidentiary hearing.

¶ 18   In February 2001, appointed postconviction counsel, on behalf of the defendant, filed an

amended second petition for postconviction relief. In the amended second petition, the defendant

claimed that (1) the circuit court, during the proceeding on the defendant’s first postconviction


                                                  6
petition, had ruled solely on the claim that the defendant had been deprived of a direct appeal, but

had not addressed the merits of the other claims contained in his amended first postconviction

petiton, which constituted a fundamental miscarriage of justice and a denial of due process; and

(2) the defendant’s sentence violated the rule in Apprendi v. New Jersey, 530 U.S. 466 (2000).

The State filed a motion to dismiss. In August 2001, the circuit court denied the Apprendi claim.

¶ 19   In September 2002, the circuit court dismissed the second postconviction petition. One

reason given for the dismissal was that the petition was late without excuse. The defendant

appealed.

¶ 20   On appeal, OSAD represented the defendant. One of OSAD’s arguments came straight

from the defendant’s pro se motion for leave to file a successive postconviction petition, and from

postconviction counsel’s amended second postconviction petition. It argued that the circuit court,

when it granted the defendant leave to file a late notice of appeal from the judgment of conviction,

failed to rule on any of the other issues in the defendant’s first postconviction petition, leaving

those other issues pending in the circuit court and subject to amendment. This court disagreed,

noting that the circuit court, by granting leave to file a late notice of appeal, gave the defendant the

relief that he had requested, and therefore “[n]o matters were left pending in the circuit court.”

People v. Bownes, No. 5-02-0669, order at 2 (2004) (unpublished order under Illinois Supreme

Court Rule 23). The dismissal of the second postconviction petition was affirmed. Id. at 16.

¶ 21    Defendant’s Motion for Leave to File a Third Postconviction Petition: The Subject of the
                                        Instant Appeal

¶ 22   On August 17, 2017, the defendant filed a pro se motion for leave to file a third

postconviction petition, which is the subject of the instant appeal. The proposed third petition

itself alleged that the defendant was deprived of due procees where the State (1) improperly

withheld evidence that it had formed an “undisclosed” plea agreement with State’s witness Lee

                                                   7
Molton, pursuant to which Molton would be sentenced to imprisonment for a mere 20 years for

his role in the Haynes-Butler murders, in exchange for his trial testimony against the defendant

and Mario Johnson; and (2) failed to correct Molton’s false testimony, at the defendant’s trial, that

he had not formed a plea agreement with the State.

¶ 23    In the motion for leave to file the third petition, the defendant attempted to show cause and

prejudice for the late filing. The defendant’s cause for not raising the claim in the initial

postconviction proceeding was the State’s “intentional and willful *** withholding and

suppression” of evidence of its plea agreement with Molton. “Petitioner cannot be held responsible

when the State intentionally and willfully refuses to comply with discovery requests, Illinois

Supreme Court Rule and United States Supreme Court case law,” the defendant wrote. Prejudice,

the defendant asserted, flowed from the fact that Molton was the only witness who testified that

the defendant shot the decedents Haynes and Butler, while the other two occurrence witnesses,

Darren Phelps and Ronald Tolliver, were “unreliable” and “unworthy of belief,” as shown by the

content of their trial testimonies.

¶ 24    Accompanying the motion for leave, and the proposed petition, were various documents,

among them: (1) a copy of Lee Molton’s sentencing transcript from January 12, 1995, (2) Molton’s

(untimely) motion to reduce sentence, and (3) a letter dated September 23, 1995, from Molton to

the chief judge of St. Clair County. (This court presumes the authenticity and veracity of all the

documentation filed by the defendant.) At Molton’s sentencing hearing, which occurred almost

exactly one year after his testimony at the defendant’s trial, Molton’s attorney argued that the court

should reward Molton for his cooperation in the case by imposing the minimum sentence for first

degree murder, which was imprisonment for 20 years. The State stood mute as to a sentencing

recommendation, as previously agreed. The court sentenced Molton to 25 years of imprisonment.


                                                  8
In Molton’s letter dated September 23, 1995, Molton wrote to the chief judge that “the State told

me th[e]y would help me if I told on the other mens [sic] and my attorney told me I would get 20

years but I got 25 years.”

¶ 25      On March 7, 2018, the circuit court entered the following order: “Due to death of assigned

judge, no ruling within 90 days of filing of petition. Court appoints P.K. Johnson V to represent

[the defendant] in a stage 2 proceeding.”

¶ 26      On July 17, 2018, a prosecutor, the defendant, and the defendant’s appointed

postconviction counsel appeared before the circuit court. Both the State and postconviction

counsel began by clarifying that the matter before the court was the defendant’s pro se motion for

leave to file a successive postconviction petition, not the successive petition itself, and that the

successive petition could not even be considered filed until the court had granted leave to file it.

Once the procedural posture of the case was clarified, postconviction counsel drew the court’s

attention to the defendant’s pro se motion for leave to file a successive petition. Counsel argued

that the claims presented in the proposed petition were “new and different,” and could not have

been raised earlier. The State simply deferred to the court on whether to grant the defendant leave.

The court said that it would review all of the defendant’s previous petitions and all of the appellate

court’s previous decisions in the case, and then examine his newest petition “to see if it states

something new, upon which relief can be granted.” Counsel indicated that no amendments to the

motion for leave were necessary. The court took the matter under advisement.

¶ 27      On July 26, 2018, the circuit court entered a short written order denying the defendant leave

to file his third postconviction petition. On August 3, 2018, the defendant perfected the instant

appeal.




                                                   9
¶ 28                                      ANALYSIS

¶ 29   The defendant appeals from the circuit court’s order denying him leave to file his third

postconviction petition. Appellate review is de novo. People v. Wrice, 2012 IL 111860, ¶ 50.

¶ 30   As previously noted, the defendant’s appointed attorney in this appeal, OSAD, has filed a

Finley motion for leave to withdraw as counsel, along with a memorandum of law in support of

that motion. In its memorandum, OSAD suggests two potential issues on appeal, namely:

(1) whether the defendant’s motion for leave to file a successive postconviction petition

sufficiently alleged cause and prejudice, or a colorable claim of actual innocence; and (2) whether

the defendant’s successive postconviction petition stated an arguable claim of a constitutional

violation.

¶ 31   The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2016)) provides

a means whereby a criminal defendant may assert that his conviction resulted from a substantial

deprivation of his federal or state constitutional rights. Id. § 122-1(a). The Act contemplates the

filing of only one postconviction petition. Id. § 122-1(f); People v. Jones, 191 Ill. 2d 194, 198

(2000). Where a criminal defendant files an initial postconviction petition, and the circuit court

rules on that petition, the ruling has res judicata effect with respect to all claims that were raised,

and all claims that could have been raised, in the initial petition. Jones, 191 Ill. 2d at 198. “As a

consequence, a defendant faces a daunting procedural hurdle when bringing a successive post-

conviction petition.” Id.

¶ 32   A defendant must obtain leave of court to file a successive petition, and in order to obtain

leave of court, he must satisfy the cause-and-prejudice test. 725 ILCS 5/122-1(f) (West 2016);

Jones, 191 Ill. 2d at 199. That is, he must show cause by “identifying an objective factor that

impeded his or her ability to raise a specific claim during his or her initial post-conviction


                                                  10
proeedings,” and he must show prejudice by “demonstrating that the claim not raised during his

or her initial post-conviction proceedings so infected the trial that the resulting conviction or

sentence violated due process.” 725 ILCS 5/122-1(f) (West 2016). Both elements of the cause-

and-prejudice test must be satisfied in order for the defendant to prevail; satisfying just one element

is insufficient. People v. Pitsonbarger, 205 Ill. 2d 444, 464 (2002). Unless the defendant satisfies

the cause-and-prejudice test, the claims in a successive petition are barred, and those claims will

not be considered on their merits. Jones, 191 Ill. 2d at 199. “[L]eave of court to file a successive

postconviction petition should be denied when it is clear, from a review of the successive petition

and the documentation submitted by the petitioner, that the claims alleged by the petitioner fail as

a matter of law or where the successive petition with supporting documentation is insufficient to

justify further proceedings.” People v. Smith, 2014 IL 115946, ¶ 35.

¶ 33   Regardless of what else may be said about this case, it is clear that the defendant has not

shown prejudice.     That is, he has failed to show that the claims not raised in his initial

postconvicton proceeding, but raised in his proposed third petiton, so infected his trial that the

resulting convictions violated due process.

¶ 34   In his proposed third petition, the defendant has claimed that the State (1) improperly

withheld evidence that it had formed an “undisclosed” plea agreement with State’s witness Lee

Molton, pursuant to which Molton would be sentenced to imprisonment for a mere 20 years for

his role in the Haynes-Butler murders, in exchange for his trial testimony against the defendant

and Mario Johnson; and (2) failed to correct Molton’s false testimony, at the defendant’s trial, that

he had not formed a plea agreement with the State. (There was no claim of actual innocence.) As

evidence of this alleged plea agreement for a 20-year sentence, the defendant presented a copy of

a letter written by Molton to the chief judge of St. Clair County. In that letter, dated September


                                                  11
23, 1995, Molton wrote to the chief judge that “the State told me th[e]y would help me if I told on

the other mens [sic] and my attorney told me I would get 20 years but I got 25 years.”

¶ 35   This letter does not even suggest the formation of an actual plea agreement between Molton

and the State, whether for 20 years or for any other term. It merely reflects the agreement that

Molton described at the defendant’s trial—that Molton’s cooperation with the authorities, in their

investigation of the Haynes-Butler murders, would result in some form of favorable treatment for

Molton down the line. Nowhere in the letter, or in the other documents submitted by the defendant,

such as Molton’s sentencing transcript, does Molton claim that he and the State had formed a plea

agreement for a specific sentence. To the contrary, Molton’s beef appears to be with his own

attorney, whose representation and advice Molton found ineffective. Molton’s attorney appears

to have predicted a 20-year sentence, and Molton was apparently upset that the court’s actual

sentence was 5 years longer than that.

¶ 36   Furthermore, even if there were documentation supporting the existence of a 20-year plea

agreement between Molton and the State, the defendant could not have disclosed, before the jury,

the specific length of the sentence. An order in limine, discussed supra, prohibited the defendant

from questioning Molton, or other accomplices, about the specific lengths of the sentences that

they faced, or that they had negotiated or hoped to receive, and this court has already held that this

limition on the cross-examination of witnesses did not amount to an abuse of discretion. Bownes,

No. 5-02-0669, order at 6.

¶ 37   Finally the defendant, in his written objection to OSAD’s Finley motion, states that the

circuit court’s appointment of postconviction counsel (on March 7, 2018) “constituted the granting

of leave” to file his third postconvicton petition. The circuit court’s appointment order appears to

have resulted from judicial confusion about the procedural posture of the case. At a hearing on


                                                 12
July 17, 2018, both appointed counsel and the State clarified the procedural posture of the case,

for the benefit of the court, and the court henceforth handled this case appropriately. Only the

circuit court’s granting of leave to file a successive petition can constitute the granting of leave to

file a successive petition. Here, the court never entered an order granting leave, so the defendant

was not entitled to file his third petition. The court denied leave, and that was the appropriate end

to this case.

¶ 38                                    CONCLUSION

¶ 39    The defendant failed to establish the prejudice element of the cause-and-prejudice test, and

therefore the court was right to deny his motion for leave to file his third postconviction petition.

No argument to the contrary would have merit. Accordingly, OSAD is granted leave to withdraw

as counsel, and the judgment of the circuit court is affirmed.



¶ 40    Motion granted; judgment affirmed.




                                                  13